EICE, 0. J.—
If the plaintiff has any title to the slave Letitia, here sued for, it is founded upon and derived from the decree rendered by the chancery court at Columbia in the State of Tennessee, or the decree rendered by the supreme court of that State, set forth in the record. He shows no other source of title. And be cannot claim under both of those decrees.' They were rendered in the sapie case, and upon the same pleadings and evidence. The former is the decree of the court of original jurisdiction ; the latter the decree of the appellate or revising *283court. The latter was made, not on writ of error, but on appeal from the former; and does not purport to be an affirmance, either in whole or in part, of the former, but a new decree made upon the pleadings and proofs by the supreme court of Tennessee, on the appeal taken from the decree of the chancery court at Columbia.
The judgments of the courts of record of a sister State, when duly authenticated and proved, are prima-faeie evidence of the jurisdiction of the courts by which they were rendered, and of the correctness of its exercise. Gunn v. Howell, 27 Ala. R. 663. And as the decree of the supreme court of Tennessee purports to be one rendered on a re-hearing of the whole cause, matters of fact as well as law, upon appeal taken from the decree of the chancery court at Columbia, we must intend, in the absence of proof of any law of Tennessee to the contrary, not only that the decree of the appellate tribunal is in accordance with the law of that State, but that it is the only decree which has any force as a decree in the case in which it was rendered.—Gelston v. Codwise, 1 Johns. Ch. R. 194, 195; McClellan v. Crook, 7 Gill’s R. 333.
Looking to that decree as the plaintiff’s only source of title here, the present case is of easy solution. That decree does not confer upon the plaintiff any title to the slave sued for in this action. It does not embrace her, but does embrace another slave of the same name.
It is contended by the plaintiff, that the supreme court of Tennessee really intended by its decree to confer upon him title to the slave here sued for; that by mistake the decree does not confer on him title to that slave, but to another of the same name; and that this mistake and intention of that court appear clearly, as well from the whole record of the suit in which its decree was rendered, as from the other matter adduced as evidence on the trial of the present case. If that be so, it is unavailing to the plaintiff, in this action, unless the courts of Alabama assume the power to correct the mistakes they may find in the decree made by the supreme court of our sister State in a case within its jurisdiction, or to reform the decree so as to make it speak the unexpressed intention *284of that court. The courts of Alabama have no such power, and cannot in any way change the decree of the supreme court of Tennessee, and, by such change, create for the plaintiff a title to a slave, which, if that court intended to confer on him, it failed to confer.
Judgment affirmed.